I concur in the judgment upon the ground that the evidence is sufficient to show that the possession and use by Bessho of all of the five acres not used in connection with the house was of such a character that it would indicate to an ordinary observer that it was not used in connection with the occupation of the house as a dwelling, but was held in possession for purposes distinct, different, and separate from the possession of the person occupying the house and yard, and hence, that it was sufficient to put the lessee on notice that it was held in a different ownership.
Lennon, J., concurred.